—Judgment, Supreme Court, Bronx County (Lawrence Bernstein, J.), rendered November 23, 1999, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 4V2 to 9 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was *173not against the weight of the evidence. The totality of defendant’s conduct, including evidence that defendant directed the undercover officer to an accomplice and was seen handing drugs to the accomplice who then sold them to the officer, warranted the conclusion that defendant was an intentional participant in the sale.
The court properly exercised its discretion in denying defendant’s mistrial motion based on the prosecutor’s violation of the court’s Sandoval ruling. The violation was inadvertent and the court’s curative instructions prevented any prejudice.
Based on the record before us, we find that defendant received meaningful representation (see, People v Benevento, 91 NY2d 708, 713-714).
Defendant’s remaining contentions are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would reject them. Concur — Sullivan, P. J., Nardelli, Ellerin, Lerner and Friedman, JJ.